Title: From Benjamin Franklin to Jonathan Trumbull, 2 June 1779
From: Franklin, Benjamin
To: Trumbull, Jonathan


Sir
Passy June 2 1779
I received by Col. Dircks, the Letter your Excellency did me the Honour to write to me of the 12th December last. I also had the great Pleasure of reading your Letter to Mr. Vander Capellen, agreeable to your kind Permission. Col. Dircks went from hence immediately to Holland, and I have not since heard of him. There is a good Disposition in that Country towards us, but the English Interest thro’ the Stadtholder is still very prevalent, tho’ diminishing. In general thro’out Europe, we have the good Will and good Wishes of both the Princes and the People; the one glad to see the Power and Insolence of Britain diminished, the other to see an Asylum established for Liberty. Continued unanimity & Perseverance, with God’s Blessing will effect this, and crown all our Labours with Success. I have the Honour to be with the sincerest Esteem and Respect Sir your most obedient and most humble Servant
B Franklin
The Fleets of both Nations are expected to be soon at Sea
  
Notation: Passy 2nd June 1779 Doct B Franklin de Coll Dircks—disposition of European Princes & people towards America recd—15th—Augt. vespere
